[directorrsuagreement001.jpg]
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT This Restricted Stock Unit
Agreement (the “Agreement”) which relates to the Notice of Grant of Restricted
Stock Unit Award (the “Notice”), is by and between WESCO International, Inc.
(the “Company”), and the person identified in the Notice (the “Participant”).
The Board has authorized and approved the 1999 Long-Term Incentive Plan (the
“Plan”), which has been approved by the Company’s stockholders. The Committee
has approved an award to the Participant of a number of shares of the Company’s
Restricted Stock Units, conditioned upon the Participant’s acceptance of the
provisions set forth in the Notice and this Agreement within 60 days after the
Notice and this Agreement are presented to the Participant for review. For
purposes of the Notice and this Agreement, any reference to the Company shall
include a reference to any Subsidiary. 1. Grant of Restricted Stock Units. (a)
As of the Date of Grant set forth in the Notice, the Company grants to the
Participant the number of Restricted Stock Units set forth in the Notice of
Grant (the “RSUs”), which represent shares of the Company’s Common Stock. The
RSUs are subject to the restrictions set forth in this Agreement and the Plan.
(b) The RSUs granted under this Agreement shall be reflected in a bookkeeping
account maintained by the Company during the Restricted Period. If and when the
restrictions set forth in Section 2 expire in accordance with the terms of this
Agreement, and upon the satisfaction of all other applicable conditions as to
the RSUs, such RSUs (and any related Dividend Equivalent Rights described in
Section 1(c) below) not forfeited pursuant to Section 4 hereof shall be settled
in shares of Common Stock as provided in Section 1(e) of this Agreement and
otherwise in accordance with the Plan. (c) With respect to each RSU, whether or
not vested, that has not been forfeited (but only to the extent such award of
RSUs has not been settled for Common Stock), the Company shall, with respect to
any cash dividends paid on the Common Stock, accrue and credit to the
Participant’s bookkeeping account a number of RSUs having a Fair Market Value as
of the date such dividend is paid equal to the cash dividends that would have
been paid with respect to such RSU if it were an outstanding share of Common
Stock (the “Dividend Equivalent Rights”). These Dividend Equivalent Rights
thereafter shall (i) be treated as RSUs for purposes of future dividend accruals
pursuant to this Section 1(c); and (ii) vest in such amounts (rounded to the
nearest



--------------------------------------------------------------------------------



 
[directorrsuagreement002.jpg]
whole RSU) at the same time as the RSUs with respect to which such Dividend
Equivalent Rights were received. Any dividends or distributions on Common Stock
paid other than in cash shall accrue in the Participant’s bookkeeping account
and shall vest at the same time as the RSUs in respect of which they are made
(in each case in the same form, based on the same record date and at the same
time, as such dividend or other distribution is paid on such Common Stock). (d)
The Company’s obligations under this Agreement (with respect to both the RSUs
and the Dividend Equivalent Rights, if any) shall be unfunded and unsecured, and
no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of Participant under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the RSUs shall be subject to such restrictions as the Company may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which Common Stock is then listed,
any Company policy and any applicable federal or state securities law. (e)
Except as otherwise provided in this Agreement, settlement of the RSUs in
accordance with the provisions of this Section 1(e) shall be delivered as soon
as practicable after the end of the Restricted Period, and upon the satisfaction
of all other applicable conditions as to the RSUs (including the payment by the
Participant of all applicable withholding taxes). The RSUs so payable to the
Participant shall be paid solely in shares of Common Stock. 2. Restrictions. (a)
The Participant shall have no rights as a stockholder of the Company by virtue
of any RSU unless and until such RSU vests and resulting shares of Common Stock
are issued to the Participant. (b) None of the RSUs may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period, except as may be permitted by the Plan or as otherwise permitted by the
Committee in its sole discretion or pursuant to rules adopted by the Committee
in accordance with the Plan. (c) Any attempt to dispose of the RSUs or any
interest in the RSUs in a manner contrary to the restrictions set forth in this
Agreement shall be void and of no effect.



--------------------------------------------------------------------------------



 
[directorrsuagreement003.jpg]
3. Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending on the earliest to occur of: (i) the date
the RSUs, or such applicable portion of the RSUs, are deemed vested under the
schedule set forth in the Notice; (ii) the termination of the Participant’s
service on the Company’s Board of Directors as a result of the scheduled
expiration of the Participant’s term as a member of the Board of Directors;
(iii) the Participant’s death; or (iv) the Permanent Disability (as defined in
Section 7) of the Participant. Subject to the provisions contained in Section 4,
5 and 6, the RSUs shall be deemed vested and no longer subject to forfeiture
under Section 4 upon expiration of the Restricted Period, and the satisfaction
of all other applicable conditions as to the RSUs (including the payment by the
Participant of all applicable withholding taxes). 4. Forfeiture. Subject to
Section 6 hereof, if during the Restricted Period (i) the Participant’s board
service is terminated other than as a result of the scheduled expiration of the
Participant’s term as a member of the Board of Directors of the Company or other
than by reason of the Participant’s death or Permanent Disability, (ii) there
occurs a material breach of the Notice or this Agreement by the Participant, or
(iii) the Participant fails to meet the tax withholding obligations described in
Section 5(b) hereof, all rights of the Participant to the RSUs that have not
vested in accordance with Section 3 as of the date of such termination shall
terminate immediately and be forfeited in their entirety. 5. Withholding. (a)
The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Participant with respect to the RSUs. (b) The Participant
shall be required to meet any applicable tax withholding obligation in
accordance with the provisions of the Plan. (c) Subject to any rules prescribed
by the Committee, the Participant shall have the right to elect to meet any
withholding requirement (i) by having withheld from this Award at the
appropriate time that number of whole shares of Common Stock whose Fair Market
Value is equal to the amount of any taxes required to be withheld with respect
to such Award, (ii) by direct payment to the Company in cash of the amount of
any taxes required to be withheld with respect to such Award or (iii) by a
combination of shares and cash. 6. Committee’s Discretion. Notwithstanding any
provision of this Agreement to the contrary, the Committee shall have discretion
under Section 7.03 of the Plan to waive any forfeiture of the RSUs as set forth
in Section 4 hereof, the Restricted Period and any other conditions set forth in
this Agreement.



--------------------------------------------------------------------------------



 
[directorrsuagreement004.jpg]
7. Defined Terms. Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan. For purposes of the
Notice and Agreement, “Permanent Disability” shall mean a physical or mental
disability or infirmity that prevents the performance of such Grantee’s duties
as a member of the Company’s Board of Directors lasting (or likely to last,
based on competent medical evidence presented to the Committee) for a period of
not less than six months, unless a longer period is required by applicable law.
The Board’s reasoned and good faith judgment of Permanent Disability shall be
final, binding and conclusive on all parties hereto and shall be based on such
competent medical evidence as shall be presented to it by the Grantee or by any
physician or group of physicians or other competent medical expert employed by
the Grantee or the Company to advise the Committee. 8. Nonassignability. The
RSUs may not be sold, assigned, transferred (other than by will or the laws of
descent and distribution, or to a living trust with respect to which the
Participant is treated as the owner under Sections 671 through 677 of the Code),
pledged, hypothecated, or otherwise encumbered or disposed of until the
restrictions on such RSUs, as set forth in the Notice and Agreement, have lapsed
or been removed. 9. Participant Representations. The Participant hereby
represents to the Company that the Participant has read and fully understands
the provisions of the Notice, this Agreement and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this Restricted Stock Unit
Award. 10. Regulatory Restrictions on the RSUs. Notwithstanding any other
provision of the Plan, the obligation of the Company to issue Common Stock in
connection with this Award under the Plan shall be subject to all applicable
laws, rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Stock pursuant to this Agreement prior to the satisfaction of
all legal requirements relating to the issuance of such shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing. 11. Miscellaneous. 11.1 Notices. All notices,
requests, deliveries, payments, demands and other communications which are
required or permitted to be given under this Agreement shall be in writing and
shall be either delivered personally or sent by registered or certified mail, or
by private courier, return receipt requested, postage prepaid to the parties at
their respective addresses set forth herein, or to such other address as either
shall have specified by notice in writing to the other. Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.



--------------------------------------------------------------------------------



 
[directorrsuagreement005.jpg]
11.2 Waiver. The waiver by any party hereto of a breach of any provision of the
Notice or this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach. 11.3 Entire Agreement. This Agreement, the Notice
and the Plan constitute the entire agreement between the parties with respect to
the subject matter hereof. 11.4 Binding Effect; Successors. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and to the extent
not prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities. 11.5 Governing Law. The Notice and this Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania. The jurisdiction and venue for any disputes
arising under, or any action brought to enforce (or otherwise relating to), this
Agreement will be exclusively in the courts in the Commonwealth of Pennsylvania,
County of Allegheny, including the Federal Courts located therein (should
Federal jurisdiction exist). 11.6 Headings. The headings contained herein are
for the sole purpose of convenience of reference, and shall not in any way limit
or affect the meaning or interpretation of any of the terms or provisions of
this Agreement. 11.7 Conflicts; Amendment. The provisions of the Plan are
incorporated in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. The Agreement may be amended at any time by written
agreement of the parties hereto. 11.8 No Right to Continued Service. Nothing in
the Notice or this Agreement shall confer upon the Participant any right to
continue in the service of the Company or affect the right of the Company to
terminate the Participant’s service at any time. 11.9 Further Assurances. The
Participant agrees, upon demand of the Company or the Committee, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the



--------------------------------------------------------------------------------



 
[directorrsuagreement006.jpg]
case may be, to implement the provisions and purposes of the Notice and this
Agreement and the Plan. 11.10 Compensation Recovery Policy. RSUs awarded under
this Agreement shall be subject to any compensation recovery policy adopted by
the Company to comply with applicable law or to comport with good corporate
governance practices, as such policy may be amended from time to time. 11.11
Deferral. Participant may, at his or her election, defer the RSUs, to the extent
permitted and pursuant to such terms as may be adopted, by the Compensation
Committee or the Board.



--------------------------------------------------------------------------------



 